        Case 4:21-cv-00041-BMM Document 13 Filed 05/18/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


MARINA N. TODD, individually and as
representative of the ESTATE OF CORON                 CV-21-41-GF-BMM
DAVON TODD, deceased, and as legal
guardian of J.L.T., a minor child,
                                                              ORDER
                          Plaintiffs,

vs.

LOENBRO PIPELINE, LLC;
ROOSEVELT R. CEDENO-ZAMBRANO,
and Jane Doe Cedeno-Zambrano, as
husband and wife, and the marital
community thereof and JOHN/JANE DOE
individuals or entities 1–4,

                    Defendants.



      Defendant Roosevelt R. Cedeno-Zambrano (“Cedeno-Zambrano”) filed a

Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 2) in this matter on April

21, 2021. Plaintiffs subsequently filed on May 17, 2021, a Notice of Voluntary

Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). (Doc. 11). In the Notice,

Plaintiffs agree to dismiss their action against Defendant Cedeno-Zambrano without

prejudice. Id. Defendant Cedeno-Zambrano has not yet filed an answer or motion

for summary judgment in this action. Id.; Fed. R. Civ. P. 41(a)(1)(A)(i) (providing
        Case 4:21-cv-00041-BMM Document 13 Filed 05/18/21 Page 2 of 2



that a plaintiff may dismiss an action without a court order where the defendant has

not yet served an answer or motion for summary judgment).

      Plaintiffs’ dismissal of their claims against Defendant Cedeno-Zambrano

obviates the latter’s requested relief in his Motion to Dismiss for Lack of Personal

Jurisdiction. (Doc. 2).

       Accordingly, IT IS ORDERED that Defendant Cedeno-Zambrano’s

 Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 2) is DENIED as moot.

       DATED this 18th day of May, 2021.
